Citation Nr: 1429001	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.    

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, and December 2010, and November 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota (RO). 


FINDINGS OF FACT

1.  Service connection for prostate cancer was denied by a January 2003 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  Evidence associated with the claims file since the unappealed January 2003 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran did not serve in the Republic of Vietnam, and there is no competent evidence of record establishing that he was exposed to any herbicides, to include Agent Orange, during active service.  

4.  The probative evidence of record does not show that the Veteran's current prostate cancer is related to his active military service. 

5.  The probative evidence of record does not show that the Veteran's current coronary artery disease is related to his active military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the January 2003 rating decision, and the Veteran's claim for entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Prostate cancer was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, to include as due to inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Coronary artery disease was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, to include as due to inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's October 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was provided an opportunity to testify before the Board.  Although VA did not provide the Veteran with a medical examination with regard to his claims, none was required in this case because, as discussed below, the evidence does not confirm inservice exposure to herbicide agents and there is no evidence suggesting a link between the Veteran's prostate or heart disorders and his active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.  

There is no indication of record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 
  
I.  New and Material Evidence to Reopen Claim 

Prostate Cancer  

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

In a January 2003 rating decision, the RO denied service connection for prostate cancer, status post radical prostatectomy because there was no evidence of treatment for or a diagnosis of such disorder during active service, nor evidence of such within a year following discharge from service.  In addition the RO noted that that service connection based on herbicide exposure was not warranted, as the evidence did not demonstrate that the Veteran set foot in the Republic of Vietnam during the Vietnam Era or that the Veteran was exposed to herbicides during service.  The Veteran did not appeal the January 2003 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the January 2003 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis. Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).

In May 2007, the Veteran filed the present claim to reopen the issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  In a March 2009 rating decision, the RO reopened the Veteran's claim, and denied it on the merits, finding that the current evidence of record did not show that the Veteran had the necessary service in the Republic of Vietnam during the Vietnam Era, nor was there evidence showing that his prostate disorder was diagnosed to a compensable degree within one year following discharge from service.  Further, the RO determined that service connection was not warranted on a direct basis, as the Veteran's prostate disorder was not incurred in or related to service.  In March 2012, the Veteran perfected his appeal.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for prostate cancer, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Comparing the evidence received since the January 2003 rating decision to the previous evidence of record, the Board finds that the additional evidence is new and material to the issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  At the time of the January 2003 rating decision, the evidence of record consisted of the Veteran's service treatment records, private treatment records dated in 2001 through July 2002, the Veteran's statements, and a report to the Department of Veterans Affairs in Australia from the National Research Center for Environmental Toxicology entitled Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, dated in December 2002.  The Veteran's statements indicate that he served aboard the USS ALFRED A. CUNNINGHAM, DD-752 (USS CUNNINGHAM) from April 1968 to October 1969, and was deployed to the Vietnam waters, to give fire support to ground troops.  Specifically, he stated that while aboard the destroyer, the 101st Airborne would come aboard to eat, shower, and sleep, at which time he believes he was exposed to Agent Orange.  Service treatment records were noted as negative for complaints, treatment, or a diagnosis of a prostate disorder.  Post-service private treatment records dated in September 2001 demonstrate diagnoses of prostate cancer.  The Australian study discussed the investigation of the potential of exposure of sailors to contaminants via drinking water.     

Since the January 2003 rating decision, additional evidence has been received, including private treatment records, statements and testimony from the Veteran, the Da Nang Harbor Report, deck logs of the USS CUNNINGHAM, pictures of the Mekong River, maps of South Vietnam, and an environmental health fact sheet from the Illinois State Department of Health.  In particular, the Veteran's September 2013 testimony before the Board included his assertion that while aboard the USS CUNNINGHAM approximately 600 yards from Da Nang Harbor during the Vietnam Era, he was exposed to Agent Orange as a result of runoff from chemicals transferred from the soil, surfaces, surface waters, sediments, plants, and animals.  

The Veteran's claim was denied in January 2003 because there was no evidence that the Veteran's current prostate cancer disorder was related to his active service.  The Veteran's September 2013 testimony before the Board, as well as contemporaneous statements indicate that while aboard the USS CUNNINGHAM during service, he bathed in, drank water, and came into contact with small boats, all of where were possibly contaminated by chemicals that were in the runoff, and thus he argued that he was exposed to Agent Orange.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection 

Prostate Cancer and Heart Disorder 

The Veteran contends that his current prostate and heart disorders are the result of exposure to Agent Orange while service aboard the USS CUNNINGHAM in the waters of the Republic of Vietnam.  He stated that the ship was approximately 600 yards from Da Nang Harbor in June 1968 through October 1968, and it was tasked with providing search and rescue operations.  Specifically, the Veteran asserted that while aboard the ship, he was exposed to Agent Orange as a result of runoff from chemicals transferred from the soil, surfaces, surface waters, sediments, plants, animals, as well as contact from small boats.  The Veteran does not dispute that he is a "blue water" veteran, nor does he allege that he set foot on land in Vietnam.  During a September 2013 hearing before the Board, the Veteran asserted that he did not set foot in Vietnam.  

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for chronic disorders, such as prostate cancer and coronary artery disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer and ischemic heart disease, shall be service connected if requirements are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  
 
Service in the Republic of Vietnam does not include service that took place exclusively in the territorial waters off-shore, if the Veteran never set foot on land.  
See Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  Veterans who served aboard large ocean-going ships that operated on the off-shore waters of Vietnam are often referred to as "blue water" veterans.  They are distinguished from "brown water" veterans who served aboard smaller patrol vessels or their supply vessels that operated on the brown colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown water" veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam; however, pursuant to current regulations and policy, "blue water" veterans do not.  Id. 

In this regard, in May 2011, the Institute of Medicine of the National Academy of Sciences (IOM), after review of a wide range of data sources, concluded there is insufficient evidence to determine whether "blue water" veterans were exposed to Agent Orange-associated herbicides.  In December 2012, based on the extensive research in the IOM report, VA concluded that the "evidence at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans."  77 Fed. Reg. 76,170-171 (December 26, 2012).  

In order for the presumption of exposure to Agent Orange to be extended to a "blue water" veteran, development must provide evidence that a veteran's ship operated temporarily on the inland waterways of Vietnam or that a veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways; these are considered to be part of the off-shore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

Post-service private treatment records, beginning in 2001, reveal diagnoses of prostate cancer.  Such records dated in 2009 also document diagnoses of coronary artery disease.  Therefore, the determinative issue is whether these current disorders are related to the Veteran's active service, including his claimed exposure to Agent Orange in Vietnam.      

Upon review of the evidence of record and with application of the pertinent laws and regulations, the Board finds that the Veteran did not have "service in the Republic of Vietnam," and was therefore not presumptively exposed to herbicides during active service. 

Service personnel records demonstrate that the Veteran served aboard the USS CUNNINGHAM from June 1968 through October 1968.  Such records also show that the Veteran was the recipient of the Vietnam Service Medal, as well as the Vietnam Campaign Medal.  The Veteran's Form DD 214 demonstrates a military occupational specialty of a marine mechanic.  

In an August 2002 response to a request regarding whether the Veteran had service in Vietnam, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether or not the Veteran had in-country service.  The NPRC, however, did document that the USS CUNNINGHAM was in the waters of Vietnam for periods of July 1968 through September 1968.  In March 2008, the Joint Service Records and Research Center (JSRRC) noted that a review of the ship history of the USS CUNNINGHAM demonstrates that in January 1968 the ship was in San Diego, California, and then deployed to the Southeast Asian waters.  The ship conducted planeguard and search and rescue (SAR) operations off the Vietnamese coast.  On October 23, 1968, the USS CUNNINGHAM set course for home, making fuel stops at Midway and Pearl Harbor, Hawaii and arrived in Long Beach, California on November 9, 1968.  Deck logs dated in August 1968 through late September show that the USS CUNNINGHAM was stationed off the coast of Vietnam; however, they do not reveal that the ship operated in the inland waters of Vietnam, nor do they show that it docked at Da Nang Harbor.  Moreover, there is no evidence that the USS CUNNINGHAM anchored in the Da Nang Harbor during the Veteran's service.

In addition, the USS CUNNINGHAM is not listed on VA's list of US Navy and Coast Guard ships associated with service in Vietnam and exposure to Agent Orange.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm ("VA List of Ships", updated July 9, 2013).  The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include:  (1) Ships operating primarily or exclusively on Vietnam's inland waterways; (2) Ships operating temporarily on Vietnam's inland waterways; (3) Ships that docked to shore or pier in Vietnam; (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Notably, the VA's list of ships specifically states that inland waterways do not include "open deep-water harbors such as those at Da Nang, Nha Trang, Cam Rah, or Vung Tau."

In August 2010 and March 2012 memoranda, the RO documented several steps it took to corroborate the Veteran's claim of in-country service; however, it made a formal finding of a lack of information required to show service in the Republic of Vietnam.   

The criteria for "service in the Republic of Vietnam" are clearly defined, and in the absence of being present on land or in the inland waters, there is no "service in the Republic of Vietnam" for VA compensation purposes.  In conclusion, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e), to include prostate cancer and coronary artery disease.  For these reasons, the Board finds that service connection for prostate cancer and coronary artery disease on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).

Although the Veteran is not entitled to a presumption of exposure to Agent Orange, VA is not precluded from granting service connection on a case-by-case basis for diseases and conditions associated with actual exposure to Agent Orange.

The Board, however, finds that the Veteran's own assertions that he was exposed to herbicides while stationed aboard the USS CUNNINGHAM to have no probative value.  While the Veteran's statements are competent evidence to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to Agent Orange while standing on deck are not competent evidence sufficient to show exposure and have no probative value.

The Veteran also asserts that he was exposed to Agent Orange by drinking and using the water on board the USS CUNNINGHAM.  The Veteran submitted two reports in support of his claims:  The Contamination of Da Nang Harbor:  Direct Exposure to Herbicides in Vietnam; John Paul Rossie and Wallance M. Ward; and a report to the Department of Veterans Affairs in Australia from the National Research Center for Environmental Toxicology entitled Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, December 2002.  The aim of the Australian study was to investigate the potential of exposure of sailors to contaminants via drinking water.  The Australian study was conducted in two phases.  First, the co-distillation of organic pollutants such as dioxins along with water in the ship's distillation units was examined.  The Phase One results demonstrated that if source water was contaminated, co-distillation was a process which can result in the contamination of ships water supplies with chemicals such as dioxins.  Phase Two of the Australian study investigated the potential of co-distillation of the Agent Blue competent dimethylarsenic acid which is now known to be a potent carcinogen.  In addition, experiments were carried out in which the capacity for de novo synthesis of dioxins from the main component of Agent Orange was evaluated.  Phase Two results demonstrated that dimethylarsenic acid does not co-distill at significant levels during evaporation and thus drinking water on board of the Royal Australian Navy ships was unlikely to be contaminated with dimethylarsenic acid, no de-novo synthesis of 2,3,7,8-tetrachorodibenzo-p-dioxin (TCCD) or any other dioxins from the other components of Agent Orange was detected under the experimental conditions; it was found that these results should not be used as absolute evidence that such a formation did not occur in the distillation unit on the Royal Australian Navy ships, and TCDD exposure via drinking water may have been substantial and it is likely that solely the consumption of drinking water resulted in exposure to levels that exceeded the recommended total monthly intake values set by many European authorities.  See National Research Center for Environmental Toxicology, Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, 5-8 (2002).

The Australian study indicates that overall, the findings demonstrate that evaporative distillation of water does not remove but rather enriches certain contaminants such as dioxins in drinking water.  It was concluded that the Australian study provided some evidence that use in the distillation process of water contaminated by TCDD and dioxins would result in contamination of potable water.  The authors of the Australian study concluded that subsequent ingestion by sailors on board ships was a vector for exposure to the chemicals.  The authors further concluded that while it was unlikely that accurate exposure of the personnel on board ships can be estimated, the Australian study findings suggest that personnel on board ships were exposed to biologically significant quantities of dioxins.  See Id.  

The article, Contamination of Da Nang Harbor:  Direct Exposure to Herbicides in Vietnam, investigated the potential of exposure of sailors and other navy personnel to contaminants in the water in Da Nang Harbor.  The authors, John Paul Rossie and Wallance M. Ward, concluded that offshore Navy, Coast Guard, and Fleet Marine personnel have ample scientific and medical evidence to show that dioxin was much more likely than not a component of their drinking water while operating in harbors close to shore. 

Accordingly, the Da Nang Harbor Report and the Australian study are not sufficient evidence to support the Veteran's assertions that he was exposed to herbicides while on board the USS CUNNINGHAM.  The findings of the Australian study and the Da Nang Harbor Report are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore.

The Veteran's allegations of actual herbicide exposure based upon the ingestion herbicides through his drinking water have already been considered by the VA in the creation of the "bright line" rule against presumptive exposure to deep water vessels.  In a case before the United States Court of Appeals for the Federal Circuit (Federal Circuit), a "blue water" Veteran, who served on the USS MOUNT KATMAI, supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the same 2002 study which has been submitted in this case.  Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it highlighted the VA's rulemaking with respect to this Australian study:  VA scientists and experts noted problems with the study and cautioned against reliance on the study to change VA's long-held position regarding veterans who served off-shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that United States ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Significantly, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).

The other information submitted by the Veteran including the news article about Vietnam, photos of the Mekong River, maps of South Vietnam, and an environmental health fact sheet from the Illinois State Department of Health do not establish service in the Republic of Vietnam.  The Board finds that the weight of the evidence establishes that the Veteran was not actually exposed to herbicides when he served in the waters off-shore of the Republic of Vietnam.

The Veteran has not claimed, and the record does not indicate that his current prostate and heart disorders had their onset during his active service.  In this regard, service treatment records are negative for any complaint, treatment, or diagnosis of a prostate or heart disorder.  The first evidence in the claims file of complaints or treatment for prostate cancer is in 2001, nearly 32 years after the Veteran's discharge from service.  Similarly, the first evidence in the claims file of complaints or treatment for a heart disorder, namely, coronary artery disease is in 2009, nearly 40 years after the Veteran's discharge from service.  Further, there is no competent medical evidence of record that relates the Veteran's current disorders to his active service.  

As there is no evidence of a prostate or a heart disorder during active service, there is no probative evidence providing a nexus between active service, and as the Veteran is not presumed to have been exposed to herbicide agents during service, service connection for prostate cancer and coronary artery disease is not warranted.  In reaching this decision, the Board has thoughtfully considered the Veteran's testimony and arguments.  However, the Board is constrained in this decision by the laws and regulations pertinent to this appeal.  Moreover, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied. 

Service connection for coronary artery disease, to include as due to herbicide exposure, is denied.    




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


